Per Curiam.
In this zoning appeal, the sole issue is the extent of the Superior Court’s authority to search the record to supplement the reasons given by a local zoning board to explain its decision to grant a variance. The trial court dismissed the appeal of the plaintiffs, Robert Stankiewicz and Cheryl Stankiewicz, from the decision of the defendant zoning board of appeals of the town of Montville (board). The board had granted variances from local bulk area regulations and setback requirements to the defendants Joseph Fisher and Marjorie Fisher to enable them to build a garage on their lot on Lake Drive in Montville. The trial court agreed with the plaintiffs’ claim that there was no basis in the record to sustain the board’s conclusion that the Fishers’ hardship was unique. The court nonetheless dismissed the plaintiffs’ appeal because its own examination of the record led it to conclude that application of the zoning regulations to the Fishers’ lot was confiscatory and that granting variances to the Fishers would not interfere with the local comprehensive zoning plan.
On the plaintiffs’ further appeal to the Appellate Court, the judgment of the trial court was affirmed. Stankiewicz v. Zoning Board of Appeals, 15 Conn. App. 729, 546 A.2d 919 (1988). We granted the plaintiffs’ petition for certification to appeal, limited to the following issue: “Did the Appellate Court err in concluding that if a zoning board gives inadequate reasons for granting a variance, as opposed to giving no reasons *78whatever, the trial court may search the record to determine whether basis exists for the action taken?” (Emphasis in original.) Stankiewicz v. Zoning Board of Appeals, 209 Conn. 815, 550 A.2d 1084 (1988).
After examining the record on appeal, and after considering the briefs and arguments of the parties, we conclude that the judgment of the Appellate Court must be affirmed. The issue on which we granted certification was properly resolved in the thoughtful and comprehensive opinion of the Appellate Court. It would serve no useful purpose for us to repeat the discussion therein contained.
The judgment of the Appellate Court is affirmed.